Citation Nr: 0609635	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  95-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for meningioma.

4.  Entitlement to service connection for duodenal ulcer.

5.  Entitlement to an increased rating for residuals of 
fracture of the right elbow, with residual traumatic 
arthritis, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for allergic rhinitis, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945, and from February 1947 to July 1949.

The case originally came before the Board of Veterans' 
Appeals (the Board) from rating decisions of the Department 
of Veterans Affairs (VA) Albuquerque, New Mexico, Regional 
Office (RO).

In July 1997, the case was remanded for additional 
development.  In January 2000, the Board issued a decision.  
The veteran appealed, and in May 2001, the United States 
Court of Appeals for Veterans Claims (the Court) vacated 
those parts of the Board's decision that were adverse to the 
veteran, and remanded the case for readjudication.  

In March 2002, the Board ordered additional development, and 
in October 2003, the case was remanded for such development.  
Subsequently, a December 2005 rating decision granted some of 
the veteran's claims.  The issues remaining on appeal and 
currently before the Board are those noted on the first page 
of this document.

The Board notes that the January 2000 Board decision remanded 
the issue of entitlement to service connection for asthma 
(claimed as based on mustard gas exposure) for additional 
development.  The RO's August 2005 supplemental statement of 
the case noted that that issue was being deferred pending 
additional development.  Thus, the Board will not address 
that issue further in this decision.

The issues of entitlement to service connection for hearing 
loss and duodenal ulcer are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record 
indicates that the veteran does not have Meniere's disease.

2.  Meningioma was not noted during service; the first 
objective indication of vertigo was in 1998, approximately 49 
years after his final separation from service, and no medical 
evidence of record has linked his current meningioma with any 
incident of service.

3.  The veteran is right-handed and his service-connected 
right elbow disability is manifested by advanced to 
moderately advanced degenerative changes with generalized 
tenderness, a nontender, and nonadherent scar, and limitation 
of forearm range of motion, including limitation due to pain, 
of extension to beyond 30 degrees to neutral and of flexion 
to beyond 90 degrees.

4.  The veteran's service-connected rhinitis is manifested by 
seasonal episodes of sneezing, moderate obstruction with a 
clear watery exudate, without moderate crusting and ozena, 
atrophic changes, and/or polyps.


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Meningioma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  The schedular criteria for an evaluation in excess of 20 
percent for a right elbow disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.71a, Diagnostic Codes 5003, 5206 (2005).

4.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 4.97, 
Diagnostic Code 6501 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the duty-to-notify (38 U.S.C.A. § 5103(a)).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Considering 
the decisions of the Court in Pelegrini and Mayfield, the 
Board finds that the requirements have been satisfied in this 
matter, as discussed below. 

In December 2003, the RO sent the veteran a letter which 
informed him of what evidence was necessary in order for VA 
to grant his claims.  The letter informed him that the RO 
would assist in obtaining identified records, but that it was 
his duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  VA 
also discussed the attempts already made to obtain relevant 
evidence with regard to this appeal.  Further, VA notified 
the appellant of his opportunity to submit additional 
evidence to support his appeal, as he was told to provide any 
additional pertinent evidence or information he had 
pertaining to his claim.  

The appellant was also notified in the May 1995 and August 
1999 statements of the case (SOC) and the June 1999 and 
August 2005 supplemental statements of the case (SSOCs) of 
the evidence necessary to substantiate his claims, and of the 
applicable laws and regulations.  

The Board concludes that the notifications received by the 
appellant adequately complied with the regulatory and 
statutory requirements, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard, supra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, it was not possible 
to provide notice prior to the July 1993, May 1995, and June 
1999 rating decisions on appeal.  However, complying notice 
was subsequently provided, and the case was readjudicated and 
the most recent SSOC was issued after complying notice was 
provided.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
regarding VA's duty to notify.  The claimant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, obtainable and not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober,  219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The record shows that the RO has secured the appellant's 
service medical records, along with VA and available private 
medical treatment records since service.  He has not 
identified any additional records that may still be 
outstanding.  The veteran was provided with VA examinations 
in February 1999, March 1999 and November 2004.  Therefore, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In light of the Board's denial of the veteran's service-
connection and increased rating claims, no initial disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Meniere's Disease

The veteran apparently complained of dizziness during service 
in December 1944.  The service medical records do not show 
any diagnosis of Meniere's disease.  

VA examination in June 1950 noted no complaints or findings 
related to dizziness or Meniere's disease.  The veteran was 
involved in an automobile accident in December 1969, after 
which he reported injuries to the neck and back.  In December 
1970, he complained of headaches and dizzy spells.  On VA 
examination in October 1971, the veteran reported dizzy 
spells; the VA examiner noted essentially normal physical 
examination.  

A September 1990 private hospitalization report notes 
complaints of sudden onset of dizziness and vertigo.  The 
final assessment noted vertigo with a near-syncopal episode 
most likely secondary to some peripheral vestibular disorder, 
with the possibility of benign positional vertigo, Meniere's 
disease, post-traumatic vertigo, being the most likely.  
Magnetic resonance imagining (MRI) of the brain in September 
1998 identified a meningioma based on the left petroclival 
ligament.  

A VA ear disease examination was conducted in November 2004.  
The examiner reviewed the veteran's claims folder.  The 
veteran reported that he experienced "popping" in his ears 
during service in November or December 1944.  The veteran 
reported worsening hearing and buzzing in his ears over the 
past ten years.  He reported episodes of a spinning sensation 
as well as a different kind of dizziness associated with 
changing positions.  He reported problems with his balance 
dating back to his neck and back problems that began in 1970.  
The veteran reported no pain or discharge from the ears, and 
he had no gait problems.  Examination showed no active ear 
disease, and no evidence of infection or the middle or inner 
ear.  It was the examiner's opinion that the veteran's 
symptoms did not represent Meniere's disease but rather were 
the effects of his meningioma.

The preponderance of the objective evidence of record does 
not support a finding that the veteran has Meniere's disease.  
In the absence of proof of a present disability there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

While the veteran contends that he has Meniere's disease 
stemming from his periods of service, his lay testimony alone 
is not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for Meniere's disease, and that, 
therefore, the provisions of § 5107(b) are not applicable.

Meningioma

The veteran's meningioma on the left petroclival ligament was 
first identified by MRI of the brain in September 1998.  A VA 
brain examination was conducted in November 2004.  The 
examiner reviewed the claims folder in conjunction with the 
examination.  He noted that the veteran had a fairly slow-
growing meningioma of the left cerebellopontine angle without 
evidence of cranial nerve involvement.  The examiner noted it 
appeared that the veteran's meningioma was first diagnosed in 
the 1990's.  He stated that it was unlikely that it could 
date all the way back to his period of service. 

The objective evidence of record indicates that the veteran's 
meningioma was first identified in 1998, and it is not 
related to his periods of service, the last of which ended in 
1949.  There is simply no competent evidence of a nexus 
between the currently demonstrated meningioma and the 
veteran's periods of service many decades earlier.

While the veteran contends that his meningioma is related to 
his periods of service, his lay testimony alone is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for meningioma and, therefore, 
the provisions of § 5107(b) are not applicable.

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Separate diagnostic codes identify the various 
disabilities.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.




Right Elbow

The veteran suffered a chip fracture of his right elbow 
during service in 1947.  Service connection for residuals, 
chip fracture, right elbow, was granted in November 1971, and 
a noncompensable evaluation was assigned.  A May 1983 rating 
decision increased the evaluation to 10 percent disabling, 
from March 1981.  The January 2000 Board decision increased 
the evaluation to 20 percent disabling, and the RO has made 
the 20 percent evaluation effective from March 1983 for 
residuals, fracture, right elbow, with residual traumatic 
arthritis.  The veteran contends that he is entitled to a 
higher evaluation.

Diagnostic Code 5010, traumatic arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  DC 
5003.

Limitation of flexion of the major forearm, when flexion is 
limited to 110 degrees, warrants a noncompensable evaluation, 
when limited to 100 degrees warrants a 10 percent evaluation, 
when limited to 90 degrees a 20 percent evaluation, when 
limited to 70 degrees, a 30 percent evaluation, when limited 
to 55 degrees, a 40 percent evaluation, and when limited to 
45 degrees, a 50 percent is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2005).  Compensable ratings are 
assigned for limitation of extension of the major forearm 
when extension is limited to 60 degrees (10 percent), 75 
degrees (20 percent), 90 degrees (30 percent), 100 degrees 
(40 percent) or 110 degrees (50 percent).  38 C.F.R. § 4.71a, 
DC 5207 (2005).

Normal elbow extension and flexion is from 0 to 145 degrees.  
38 C.F.R. § 4.71 (Plate I) (2005).

The Rating Schedule provides ratings for limitation of 
pronation of the forearm of the major upper extremity if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation (20 percent), and for 
motion lost beyond the middle of the arc (30 percent).  38 
C.F.R. § 4.71a, DC 5213.

Normal pronation is from 0 to 80 degrees and normal 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71 (Plate 
I).

Based upon the evidence of record, the Board finds that a 
rating in excess of the currently assigned 20 percent for 
right elbow fracture residuals is not warranted.  

VA examination in March 1999 noted the veteran had an elbow 
pad on.  On the anterolateral aspect of the elbow he had an 
incisional scar measuring about eight centimeters, nontender, 
and nonadherent.  The examiner noted that the veteran tended 
to keep his elbow at all times flexed to about 90 degrees.  
When he was asked to relax it fully and bring it into 
extension he was very reluctant but it was possible to extend 
the elbow to 30 degrees of flexion.  The veteran's range of 
motion in the elbow was from 30 to 105 degrees.  On range of 
motion there was pain on this motion, particularly on trying 
to extend beyond 30 degrees to neutral and on flexion beyond 
about 90 degrees.  On the other hand, he was able to supinate 
the forearm fully and pronate it to 70 degrees which was the 
same as on the opposite side actively without discomfort.

The examiner stated that the veteran used to be right handed 
but currently he is left handed.  It was noted that he uses 
his right hand mainly as a helping hand.  The examiner stated 
that X-rays that were taken of the veteran's elbow indicated 
that he has fairly advanced degenerative changes in both the 
radioulnar, the humeroulnar, and the humeroradial joints.  
The examiner indicated that whether or not the veteran 
becomes much more symptomatic with so called flare-ups is 
something that is conjectural.  The examiner noted that it is 
quite possible that he has sensitivity to cold and damp 
weather and, at those times, he could become much more 
symptomatic.  

The most recent VA examination of the veteran's right elbow 
was conducted in November 2004.  The veteran reported pain 
and limited motion of the right elbow.  The right elbow had 
flexion of 140 degrees, which the examiner indicated was 
normal, but produced pain "in extremes of 140 degrees."  
Extension was limited to 70 degrees and was extremely 
painful.  The veteran held his arm with the elbow flexed at 
90 degrees and fully internally rotated.  The examiner 
diagnosed limited motion of the right elbow secondary to 
degenerative joint disease.

The Board has considered all of the evidence of record and 
has taken into consideration the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, as it relates to pain on motion and the 
useful function of the veteran's right (major) forearm.  In 
that regard, it has been shown on objective examination in 
March 1999 that his right forearm range of motion (taking 
into consideration the objective limitation due to pain) was 
limited in terms of extension to beyond 30 degrees to neutral 
and on flexion to beyond 90 degrees, although the ranges of 
motion on the November 2004 VA examination were fuller.  The 
limitation of extension manifested in the March 1999 
examination report does not provide for an evaluation in 
excess of the current 20 percent under diagnostic code 5207.  
Nor has the evidence demonstrated limitation of flexion of 
the major forearm approximating or approaching to 70 degrees, 
the limitation necessary for a 30 percent evaluation under 38 
C.F.R. 4.71, Diagnostic Code 5206.  Based on these findings, 
the Board concludes that the level of disability of the 
veteran's right elbow does not meet the criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 
5206.

The Board finds also that the right elbow disability is 
properly rated under Code 5003, 5206, and 5207 based on 
evidence of degenerative arthritis and limitation of motion.  
Significantly, there is no medical evidence of ankylosis of 
the elbow, impairment of supination or pronation, or other 
impairment of the elbow, such that another diagnostic code 
would be more appropriate.  See Codes 5205, 5208, 5209, 5210, 
5211, and 5213.

The Board also notes that service connection has been 
established for traumatic arthritis of the right shoulder and 
right wrist, and for a neurological deficit of the right 
wrist, with compensable evaluations assigned for each of 
these disabilities.  However, the evaluations of those 
disabilities are not currently on appeal.

With reference to the surgical scar described on the right 
elbow, there is no evidence of a superficial, poorly 
nourished scars with repeated ulceration, or tender and 
painful scar or limitation on function of the elbow due to 
the scar.  38 C.F.R. § 4.118; Diagnostic Codes 7803, 7804, 
7805.  Consequently, an increased or separate rating is not 
for application on that basis.  Esteban v Brown, 6 Vet. App. 
259 (1995).

Rhinitis

Service medical records for the veteran's first period of 
service reveal that he was medically discharged from that 
period of service in November 1945 with a diagnosis of hay 
fever, having been found to be allergic to ragweed and dust, 
becoming worse in the fall.  Symptoms included episodes of 
sneezing, the conjunctiva being markedly injected, the nose 
being plugged with a clear watery exudate, and the nasal 
mucosa being hypertrophied.

A July 1950 rating decision granted service connection for 
rhinitis, vasomotor (hay fever), and assigned a 10 percent 
evaluation from July 1949.  The evaluation of the veteran's 
rhinitis has remained at 10 percent since that time and is a 
protected rating.

In June 1993 examination revealed obvious external nasal 
deformity from previous trauma, but with adequate nasal 
airway, with minimal septal deviation.  The pertinent 
diagnosis was chronic allergic rhino sinusitis, with most 
involvement in the left maxillary sinus.

VA examination in February 1999 noted a significant anterior 
deviation of the caudal edge of the septum obstructing the 
right naris by approximately 50 percent.  Examination of the 
left naris revealed the septum to be significantly deviated 
with an obstruction of the left naris by approximately 50 
percent.  The resulting diagnoses were deviated nasal septum, 
50 percent obstruction; and sensorineural hearing loss.

VA examination in November 2004 noted bluish mucosa on the 
inferior turbinate of the right nostril.  The nasal septum 
was deviated in an S-shaped manner, causing 40 percent 
obstruction of the right nostril and 30 percent obstruction 
of the left nostril.  The examiner noted that there was no 
evidence of purulent discharge, crusting, ozena, or visible 
polyps.  The examiner diagnosed allergic rhinitis.

Initially, the Board notes that, during the pendency of this 
appeal, VA revised the regulations for evaluating diseases of 
the nose and throat, effective October 7, 1996. 61 Fed. Reg. 
46,728 (September 5, 1996).  

Pursuant to the holding of the Court in Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and the statutory provision of 38 
U.S.C.A. § 5110(g), the increased rating claim must be 
considered under both the old and the new criteria, with the 
most favorable version applied.  However, prior to the 
effective date of the current regulations, the appellant's 
claim for an increased rating may only be evaluated according 
to the older version of the Diagnostic Code.  See VA O.G.C. 
Prec. 3-2000 (April 10, 2000).  The new regulations were 
considered and applied by the RO and the Board will do 
likewise.

Under the old criteria, chronic atrophic rhinitis, with 
definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent rating.  If there is 
moderate crusting and ozena, and atrophic changes, a 30 
percent rating is warranted.  And if there is massive 
crusting and marked ozena, with anosmia, a 50 percent rating 
is warranted.  38 C.F.R. § 4.97, DC 6501 (1996).

Under the current criteria, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating, and, with polyps, 
warrants a 30 percent rating.  38 C.F.R. § 4.97, DC 6522 
(2005).  

Applying the above criteria, we find that an increased rating 
in excess of the current 10 percent evaluation is not 
warranted.  While the veteran has been noted to have seasonal 
allergies (initially noted to be in the Fall) manifested by 
nasal congestion, sneezing, and watery eyes, what has not 
been shown is moderate crusting and ozena, and atrophic 
changes.  Thus, a rating in excess of 10 percent under the 
old criteria is not warranted.

Under the new criteria, a 30 percent rating is warranted 
where there is 50-percent obstruction of nasal passage on 
both sides or complete obstruction on one side, with polyps. 
Although in the case of the veteran, there is evidence of a 
50-percent obstruction of the nasal passage on both sides, it 
has been attributed to his nonservice-connected deviated 
nasal septum and not to rhinitis.  In any event, polyps have 
never been in evidence.  Thus, a rating in excess of 10 
percent under the new criteria is not warranted.


ORDER

Service connection for Meniere's disease is denied.

Service connection for meningioma is denied.

An evaluation in excess of 20 percent for residuals of 
fracture of the right elbow, with residual traumatic 
arthritis, is denied.

An evaluation in excess of 10 percent for allergic rhinitis 
is denied.


REMAND

The Board's October 2003 remand requested the RO to schedule 
the veteran for a VA examination to determine whether the 
veteran has a duodenal ulcer, and if so, whether it is 
medically attributed to the veteran's periods of service or 
to a service-connected disability.  No such examination was 
conducted.  

Additionally, the Board requested that the RO obtain an 
etiology opinion regarding the veteran's hearing loss.  The 
November 2004 otolaryngology examination contained no such 
opinion, and the November 2004 VA audiologist was unable to 
provide such an opinion.  On remand, the veteran should be 
scheduled for another VA audiology examination, and the 
examiner should provide an opinion as to whether there is a 
50 percent probability or greater that his current hearing 
loss is attributable to noise exposure during his periods of 
service.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any duodenal ulcer 
disability.  The claims folder, including 
the gastrointestinal series completed 
during service in April 1949, must be made 
available to the examiner in conjunction 
with the examination.  All indicated tests 
should be conducted.

If duodenal ulcer is diagnosed, the 
examiner should then express an opinion as 
to whether there is a 50 percent 
probability or greater that the disability 
is related to, or caused by, the veteran's 
active military service.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA audiologic 
examination to determine the nature, 
extent, and etiology of any hearing loss.  
If deemed necessary, an otolaryngology 
consult should be obtained.  The claims 
folder must be made available to the 
examiner(s) in conjunction with the 
examination(s).  All indicated tests 
should be conducted.

If hearing loss is diagnosed, the 
examiner(s) should then express an opinion 
as to whether there is a 50 percent 
probability or greater that the disability 
is related to, or caused by, noise 
exposure during the veteran's active 
military service as opposed to any other 
cause, including post-service noise 
exposure as a mechanic.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.

3.  After the development requested above 
has been completed, the RO should again 
review the record and readjudicate the 
veteran's claims for service connection 
for hearing loss and duodenal ulcer.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


